Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 4, 1990, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed and charged him with a recoverable overpayment of benefits.
Although claimant argues to the contrary, the record offers ample support for the conclusion that claimant was actively engaged in his own business and was therefore not totally unemployed for the entire period for which he received benefits. The fact that he may have still been seeking work as an employee is irrelevant (see, Matter of Schreiber [Lubin] 5 AD2d 745). Furthermore, the overpayments made to claimant *730were properly recoverable under Labor Law § 597 (4) (see, Matter of Council [Roberts], 132 AD2d 437).
Decision affirmed, without costs. Kane, J. P., Casey, Levine, Mercure and Harvey, JJ., concur.